DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goebuchi (U.S. PG Pub. # 2014/0010530 A1).
	‘530 teaches an optical Mach-Zehnder superstructure modulator comprising: a) an optical splitter (28) having an input configured to receive an input optical signal, the optical splitter splitting the received input optical signal to provide a first optical signal to a first optical path and a second optical signal to a second optical path; b) a first child Mach-Zehnder modulator (29) optically coupled to the first optical path, the first child Mach-Zehnder modulator imparting a modulation phase on the first optical signal in response to a first modulation signal; c) a first high-speed optical modulator (circuitry within 26 that drives 29) optically coupled to the first 

wherein the at least one driver is configured so that the first and second AC bias phases comprise complementary phase angles (fig. 5, shows this on the right side);




wherein the at least one driver is configured so that at least one of the first and second AC bias phase comprises a + bias phase and the other of the first and second AC bias phase comprises a -4 bias phase (par. 0064, 0108); 

wherein the at least one driver is configured so that at least one of the first and second modulation signal comprises a phase shift keying modulation signal (par. 0053);

wherein the at least one driver is configured so that at least one of the first and second modulation signal comprises an in-phase phase shift keying modulation signal (par. 0053, 0117);

wherein the at least one driver is configured so that the other of the first and second modulation signal comprises a quadrature phase shift keying modulation signal (par. 0053);

wherein the at least one driver is configured so that at least one of the first and second modulation signal comprises an amplitude modulation signal (par. 0062);

wherein the at least one driver is configured so that at least one of the first and second modulation signal comprises an in-phase amplitude modulation signal (fig. 5);



wherein the at least one driver is configured so that at least one of the first and second modulation signal comprises a V (pi) peak-to-peak voltage swing (fig. 5);

wherein the at least one driver is configured so that at least one of the first and second modulation signal comprises a 2V, peak-to-peak voltage swing (par. 0064);

wherein at least one of the first and second high-speed optical modulator comprise an electrode configured to impart at least one of the first and second AC bias phase on at least one of the first and second optical signal (inherently there is an electrical path, an electrode, to achieve this bias);

wherein the at least one driver is configured so that at least one of the first and second AC bias signal changes based on a particular symbol encoded (signal, par. 0084) in at least one of the first and second modulation signal;

wherein the at least one driver is configured so that at least one of the first and second AC bias signals are chosen to provide a desired modulated optical insertion loss (MOIL) of the optical Mach- Zehnder superstructure modulator (the AC signal is chosen at design);



wherein the reduction of the modulated optical insertion loss (MOIL) of the optical Mach-Zehnder superstructure modulator comprises a 3 dB reduction of the modulated optical insertion loss (MOIL) (par. 0098, 0116);

wherein the at least one driver is configured so that at least one of the first and second AC bias signals are chosen to provide a desired linearity of the output optical signal or wherein the at least one driver is configured so that at least one of the first and second AC bias signals are chosen to provide a desired Hamming distance of the output optical signal (The patentability of an apparatus depends only on the claimed structural limitations.  ‘530 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘530 device does not possess these functional characteristics.  See MPEP 2112.01); 

wherein the at least one driver comprises a look-up table (42) that stores data-dependent phase angles (fig. 6, par. 0043);


wherein the at least one driver is configured so that the output optical signal comprises at least one of a DPSK, QPSK, 4QAM, 8QAM, 16 QAM, or 64 QAM optical signal (par. 0117).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goebuchi (U.S. PG Pub. # 2014/0010530 A1).
‘530 teaches the modulator of claim 1 but is silent to wherein the optical Mach-Zehnder superstructure modulator is constructed using at least one of Lithium Niobate, Indium Phosphide, Gallium Arsenide, or Silicon Photonics technology; or
a second optical Mach-Zehnder superstructure modulator configured in parallel with the optical Mach-Zehnder superstructure modulator, wherein an output of the optical Mach- Zehnder superstructure modulator and an output of the second optical Mach-Zehnder superstructure modulator are combined with a combiner so as to generate a polarization multiplexed optical signal.
However, the construction using the materials as claimed are well known materials used in optics, such as that of claim 1, as applying a potential difference across them allows a desired desired phase shift of optical signals thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of the materials claimed in claim 21 in the construction of the modulator of claim 1as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Furthermore, adding a second MZ structure as claimed allows for more data to be encoded into the modulator thus creating a more robust optical system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874